DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 11, the new limitation is unclear and cannot be understood since amended claim 11 now requires that the piston rod is detachably connected to a respective flange device that is connected to a first end of a respective tie rod (see applicants’ Figures 2A and 2B), wherein a second end of the respective tie rod that faces away from the flange device is mounted on the lower frame.  The last part of the limitation “wherein a second end of the respective tie rod that faces away from the flange device is mounted on the lower frame” is unclear in combination with the newly amended limitation.  Specifically, the lower frame and the flange device are provided on the same location, and therefore the lower frame would not “face away” from the flange device.  For examination purposes, the examiner is taking the position from the disclosed portion (from what is shown in applicants’ Figure 2A and 2B) that the piston rod is connected to the flange device.  Correction and clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 insofar as definite (in view of the 35 USC 112(b) rejection) are rejected under 35 U.S.C. 103 as being unpatentable over Scheurecker et al. (US 4,432,407) in view of Rahmfeld et al. (US 5,433,265), which was cited in the Information Disclosure Statement dated May 6, 2020.
Regarding claims 11 and 20, Scheurecker et al. disclose a strand guide segment for a continuous casting plant (column 2, line 25 through column 3, line 19; and Figures 1 and 2), in which the strand guide segment comprises the following structural features (also refer to annotated Figure 1 of Scheurecker et al. below):
upper and lower frames;
positionally controlled hydraulic cylinder units for setting a spacing between the upper and lower frames, wherein a first end of each hydraulic cylinder unit is mounted on the upper frame and is detachably connected to a first end of a tie rod;
a flange device mounted in the lower frame; and
a tie rod that faces away from the flange device.

    PNG
    media_image1.png
    837
    624
    media_image1.png
    Greyscale

Scheurecker et al. fail to teach a piston rod connected to a flange device and connected to a tie rod.
However, Rahmfeld et al. disclose a billet guide frame in a continuous casting device (abstract; column 1, line 61 through column 2, line 20; column 3, line 12 through column 4, line 8; and Figures 1 and 2), in which the guide frame includes a piston rod (5) connected to a flange (3) and further being connected to a tie rod (in referring to the lower portion that is connected by bearing element 7), for the purpose of attaching the piston rod in place while controlling the displacement and adjusting the guide rollers (abstract; and column 1, line 61 through column 2, line 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to include a piston rod and tie rod connected by a flange device, as taught by Rahmfeld el al., into the strand guide segment for a continuous casting plant, as disclosed by Scheurecker et al., in order to provide attachment while controlling the displacement and adjusting the guide rollers (Rahmfeld et al.; abstract; and column 1, line 61 through column 2, line 20).
Regarding claim 12, the combined teachings of Scheurecker et al. and Rahmfeld et al. fail to explicitly teach that the hydraulic cylinder units are screw-fitted to the respective tie rods.  However, it would have been obvious to one of ordinary skill in the art to provide any of various types of connection means in order to have two components joined together as a functioning unit for the strand guide segment.
Regarding claim 13, Scheurecker et al. disclose that the tie rods are releasably connected to the respective flange devices (see annotated Figure 1 above).
Regarding claim 14, Scheurecker et al. disclose that the hydraulic cylinder units are releasably connected to the respective flange devices (see annotated Figure 1 above).
Regarding claims 15-19, the combined teachings of Scheurecker et al. and Rahmfeld et al. fail to teach joint bearings on bolts on the upper and lower frames, including split bearing shells and a split bearing block with a laterally assembled position-measuring sensor.  However, it would have been obvious to one of ordinary skill in the art to use joint bearings on bolts to provide connection and mobility.  Moreover, the use of split bearing shells and a split bearing block as clamping means onto the upper and lower frames, in combination with the position-measuring sensor, would have been obvious to one of ordinary skill in the art to more accurately determine a strand thickness of a strand guided by the strand guide segment.

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on May 10, 2022.  Although the amendment to independent claim 11 overcomes the prior 35 USC 102(a)(1) rejection, a new 35 USC 112(b) rejection is raised in above section 2.  In addition, a new 35 USC 103 rejection is raised (see above section 6).  Claims 11-20 remain under consideration in the application.

Applicants’ arguments with respect to claims 11-20 have been considered but are moot because the arguments do not apply to the new 35 USC 112(b) and 35 USC 103 rejections, as well as the newly underlined portions applied above in the 35 USC 103 rejection addressing applicants’ new amendments to independent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 15, 2022